As filed with the Securities and Exchange Commission on July 2, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pier 1 Imports, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-1729843 (I.R.S. Employer Identification No.) 100 Pier 1 Place, Fort Worth, TX76102 (Address of Principal Executive Offices) Pier 1 Imports, Inc. Stock Purchase Plan (As Amended Through June 29, 2010) (Full title of the plan) Michael A. Carter Senior Vice President and General Counsel, Secretary Pier 1 Imports, Inc. 100 Pier 1 Place Fort Worth, TX76102 (Name and address of agent for service) (817) 252-7630 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer, "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer(Do not check if smaller reporting company) o Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Securities to beregistered Amount to be registered(1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $0.001 per share 3,500,000 shares (1) Pursuant to Rule 416(a) under the Securities Act of 1933, this registration statement also covers any additional securities to be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. In addition, pursuant to Rule 416(c) under the Securities Act of 1933, this registration statement also covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plan described herein. (2) Estimated pursuant Rule 457(h) under the Securities Act of 1933 based upon the average of the high and low prices of the common stock of Pier 1 Imports, Inc. reported in the consolidated reporting system on June 29, 2010. EXPLANATORY NOTE This registration statement registers an additional 3,500,000 shares of common stock, par value $0.001 per share, for issuance pursuant to the Pier 1 Imports, Inc. Stock Purchase Plan, Restated as Amended June20, 2008, and amended March28, 2009, July14, 2009 and June29, 2010.The contents of the earlier registration statements, identified by file numbers 33-038530, 33-050278, 33-061475, 333-034100, 333-105768, 333-137840, and 333-152208, are incorporated by reference. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Worth, State of Texas, on July2, 2010. PIER 1 IMPORTS, INC. By: /s/ Michael A. Carter Michael A. Carter Senior Vice President and General Counsel, Secretary Each person whose signature appears below hereby severally constitutes and appoints Charles H. Turner and Michael A. Carter, each of them acting singly, as his or her true and lawful attorney-in-fact and agent, with full and several power of substitution and resubstitution, to sign for him or her and in his or her name, place and stead in any and all capacities indicated below, the Registration Statement on Form S-8 filed herewith and any and all post-effective amendments and supplements to the said Registration Statement, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary fully to all intents and purposes as he or she might or could do in person hereby ratifying and confirming all that said attorney-in-fact and agent, or his or her substitute, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated below. Signature Title Date /s/ Alexander W. Smith President and Chief Executive Officer and Director June29, 2010 Alexander W. Smith /s/ Charles H. Turner Executive Vice President – Chief Financial Officer June29, 2010 Charles H. Turner /s/ Laura A. Coffey Principal Accounting Officer June29, 2010 Laura A. Coffey /s/ John H. Burgoyne Director June29, 2010 John. H. Burgoyne /s/ Dr. Michael R. Ferrari Director June29, 2010 Dr. Michael R. Ferrari Signature Title Date /s/ Terry E. London Director June29, 2010 Terry E. London /s/ Cece Smith Director June29, 2010 Cece Smith Pursuant to the requirements of the Securities Act of 1933, the Administrator of the Plan has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Worth, State of Texas, on July2, 2010. PIER 1 IMPORTS, INC. STOCK PURCHASE PLAN, RESTATED AS AMENDED JUNE 20, 2008, AND AMENDED MARCH 28, 2009, JULY 14, 2, 2010 By: Pier 1 Imports, Inc. Administrator of the Plan By: /s/ Gregory S. Humenesky Executive Vice President – Human Resources EXHIBIT INDEX Exhibit No. Description Pier 1 Imports, Inc. Stock Purchase Plan, restated as amended June20, 2008 (the "Stock Purchase Plan"), incorporated herein by reference to Exhibit10.2 to the Company's Form10-Q for the quarter ended May31, 2008 Amendment, dated March28, 2009, to the Stock Purchase Plan, incorporated herein by reference to Exhibit10.8.1 to the Company's Form 10-K for the fiscal year ended February28, 2009 Second Amendment, dated July14, 2009, to the Stock Purchase Plan, incorporated herein by reference to Exhibit10.8.2 to the Company's Form 10-Q for the quarter ended August29, 2009 Third Amendment, dated June29, 2010, to the Stock Purchase Plan, incorporated herein by reference to AppendixA to the Company's Proxy Statement for Annual Meeting of Shareholders to be held June29, 2010 Consent of Ernst & Young LLP, independent registered public accounting firm Power of Attorney (set forth on the signature page hereof)
